Citation Nr: 0523538	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 10, 
1993 for service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In a January 2002 rating 
decision, the RO granted service connection for 
schizophrenia, paranoid type, and assigned a 100 percent 
disability rating, effective April 13, 1993.  In a February 
2002 statement, the veteran indicated that, according to the 
records in VA's possession, his entitlement should go back to 
1980.  The Board construes this statement as a notice of 
disagreement (NOD) with the assigned effective date for his 
service-connection award.  In an August 2003 rating decision, 
the subject of this appeal, the RO confirmed April 13, 1993 
as the effective date of the award.  But, in a May 2004 
statement of the case (SOC), after a review of the record by 
a Decision Review Officer (DRO), an effective date of 
February 10, 1993 was assigned for service connection for 
schizophrenia, paranoid type.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Central Office (CO) Board 
hearing; a copy of the transcript is associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VAOPGCPREC 7-2004.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Here, the veteran originally was denied service connection 
for schizophrenia in a January 1980 rating decision.  In a 
January 2000 decision, the Board observed that the decision 
to deny service connection for schizophrenia was confirmed in 
subsequent rating actions, the most recent of which had been 
in August 1992, and that these decisions were essentially 
based upon the finding that the presence of schizophrenia in 
service, or to a degree of 10 percent within one year after 
service, had not been shown by the evidence of record.  The 
Board added that evidence obtained, since the August 1992 
denial of the veteran's claim, included a pre-sentencing 
report prepared in May 1977 by a probation and parole 
officer, who recorded that he had been advised by a 
physician, who had recently examined the veteran, that the 
veteran was suffering from "visual and auditory 
schizophrenia" which had had its onset during the veteran's 
military service.  As a result, the Board determined that new 
and material evidence had been received and reopened the 
veteran's claim, remanding it to the RO for further 
development and de novo adjudication.  

At his CO hearing, the veteran and his representative 
maintained that the veteran did not understand that he had to 
formally state his disagreement with a rating action (with 
some confusion due to his mental condition); that instead, 
following the initial denial in January 1980, he kept 
submitting requests to reopen his service-connection claim; 
and that there was constant communication between him and VA 
until service connection was awarded.  They asserted that the 
veteran's communications should have been liberally construed 
as NODs, in particular one received from Senator Charles 
Robb.  The veteran testified that he had been hospitalized 20 
times, mostly at the VA Medical Center.  He admitted that it 
was not until 1992, that his representative had him contact 
his attorney and obtain records related to his initial 
psychiatric hospitalization ordered by a Virginia judge. 

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2004).

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other AOJ 
shall be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification of such.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.104, 20.1103 (2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005).  The effective date of a reopened 
claim based on new and material evidence received after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) (2004).  Here, the date entitlement arose was 
within the presumptive one-year period following the 
veteran's discharge from service.  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).  Similarly, the date of receipt of evidence from 
a private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

All of the VCAA letters (dated in July 2003, November 2003, 
and April 2004) failed to notify the appellant of the 
evidence required to substantiate his claim for the 
assignment of an earlier effective date for the award of 
service connection and to inform him about the information 
and evidence he is expected to provide.  It also is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Consequently, this case must be remanded to 
comply with the notice provisions of the VCAA.  On remand, 
the veteran should be asked to provide information either 
showing that he filed a timely NOD to an earlier denial of 
service connection for schizophrenia or that he filed a 
communication he feels was an earlier request to reopen his 
claim (prior to February 10, 1993).

The Board notes that the duty to assist includes obtaining 
Social Security Administration (SSA) and VA treatment 
records.  In June 1984, SSA denied a request from the veteran 
for disability benefits.  Moreover, the veteran has testified 
that he was hospitalized several times by VA.  On remand, SSA 
and missing VA treatment records should be obtain.  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) about the information and 
evidence that is necessary to 
substantiate his earlier effective date 
claim, (2) about the information and 
evidence the claimant is expected to 
provide; and (3) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  In 
particular, the veteran should be asked 
to provide information either showing 
that he filed a timely notice of 
disagreement with an earlier denial of 
service connection for schizophrenia or 
that he filed a communication he feels 
was an earlier request to reopen his 
claim (prior to February 10, 1993).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

2.  The RO should ask the veteran to 
identify all VA health care facilities 
that have treated him for any psychiatric 
disorder from November 1976 to February 
10, 1993.  The RO should attempt to 
obtain missing records from each VA 
health care facility he identifies that 
may still have records, if not already 
associated with the claims file.  If 
records are unavailable, please have the 
provider so indicate.

3.  The VA should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determination(s) and 
associated medical records.  If records 
are unavailable, please have the agency 
so indicate.

4.  After completion of 1, 2, and 3 
above, the RO should readjudicate the 
veteran's claim for an earlier effective 
date for service connection for 
schizophrenia, paranoid type.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop his claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


